Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thomas Francis (Reg. No. 65,370) on August 19, 2021.
The application has been amended.  
Please replace most recently filed claims with the following:
1.	(Currently Amended)	A user device comprising:
	memory including a search application; and 
a processing unit configured to execute the search application, wherein executing the search application causes the processing unit to:
receive a user search query;
		send the user search query to a plurality of target applications included in the memory;

		generate relevance scores for the received search results based on preliminary scores received from the target applications that indicate the relevance of the search results as calculated by the individual target applications;
		rank the search results based on the relevance scores associated with the search results;
		display the ranked search results;
		detect user selection of one of the displayed search results;
		send the application state access data associated with the selected search result to the target application associated with the selected search result; and
		display the application state accessed using the application state access data.

2.	(Original)	The user device of claim 1, wherein the processing unit is configured to install the target applications in the memory, and wherein executing the search application causes the processing unit to build a list of the target applications included in the memory prior to sending the user search query to the plurality of target applications.

3.	(Original)	The user device of claim 1, wherein a first set of search results associated with a first target application is personalized by the first target application based on a user's interactions with the first target application, and wherein a second set of search results 

4.	(Original)	The user device of claim 1, wherein executing the search application causes the processing unit to send user-specific data to a first target application, and wherein the set of search results associated with the first target application is personalized by the first target application based on the received user-specific data.

5.	(Original)	The user device of claim 1, wherein executing the search application causes the processing unit to rank the search results based on the user search query.

6.	(Original)	The user device of claim 1, wherein each search result includes search metadata for the application state accessed by the associated application state access data, and wherein executing the search application causes the processing unit to rank the search results based on the user search query and the search metadata associated with the search results.

7.	(Original)	The user device of claim 1, wherein executing the search application causes the processing unit to:
rank the target applications based on a user's historic usage of the target applications; and
display the ranked search results based on the ranking of the target applications.



9.	(Original)	The user device of claim 1, wherein the format of the received application state access data is set by the respective target application that generated the application state access data.

10.	(Original)	The user device of claim 1, wherein each search result includes display data and formatting data, wherein the display data includes text associated with the search result, wherein the formatting data indicates a display format for the search result, and wherein executing the search application causes the processing unit to display the ranked search results according to the formatting data.

11.	(Original)	The user device of claim 1, wherein executing the search application causes the processing unit to:
	transmit, to a remote search system, the user search query and a list of the target applications;
	receive additional search results from the remote search system for applications that are not included in the memory;

	display the ranked additional search results along with the ranked search results received from the target applications.

12.	(Original)	The user device of claim 1, wherein executing the search application causes the processing unit to:
	select a subset of the search results; and
	send the subset of the search results to a remote search system for indexing.

13.	(Currently Amended)	A non-transitory computer-readable medium comprising computer-executable instructions, the computer-executable instructions causing a processing unit of a user device to:
receive a user search query;
		send the user search query to a plurality of target applications included on the user device;
		receive a set of search results from each of the target applications, wherein each search result includes application state access data configured to access an application state of the target application associated with the search result;
		generate relevance scores for the received search results based on preliminary scores received from the target applications that indicate the relevance of the search results as calculated by the individual target applications;
the relevance scores associated with the search results;
		display the ranked search results;
		detect user selection of one of the displayed search results;
		send the application state access data associated with the selected search result to the target application associated with the selected search result; and
		display the application state accessed using the application state access data.

14.	(Currently Amended)	The non-transitory computer-readable medium of claim 13, wherein the processing unit is configured to install the target applications on the user device, and wherein the computer-executable instructions cause the processing unit to build a list of the target applications included on the user device prior to sending the user search query to the plurality of target applications.

15.	(Currently Amended)	The non-transitory computer-readable medium of claim 13, wherein a first set of search results associated with a first target application is personalized by the first target application based on a user's interactions with the first target application, and wherein a second set of search results associated with a second target application is not personalized by the second target application based on the user's interactions with the second target application.

non-transitory computer-readable medium of claim 13, wherein the instructions cause the processing unit to send user-specific data to a first target application, and wherein the set of search results associated with the first target application is personalized by the first target application based on the received user-specific data.

17.	(Currently Amended)	The non-transitory computer-readable medium of claim 13, wherein the instructions cause the processing unit to rank the search results based on the user search query.

18.	(Currently Amended)	The non-transitory computer-readable medium of claim 13, wherein each search result includes search metadata for the application state accessed by the associated application state access data, and wherein the instructions cause the processing unit to rank the search results based on the user search query and the search metadata associated with the search results.

19.	(Currently Amended)	The non-transitory computer-readable medium of claim 13, wherein the instructions cause the processing unit to:
rank the target applications based on a user's historic usage of the target applications; and
display the ranked search results based on the ranking of the target applications.

non-transitory computer-readable medium of claim 13, wherein a first plurality of received search results each include application state access data configured to access local content stored on the user device, and wherein a second plurality of received search results each include application state access data configured to access remote content.

21.	(Currently Amended)	The non-transitory computer-readable medium of claim 13, wherein the format of the received application state access data is set by the respective target application that generated the application state access data.

22.	(Currently Amended)	The non-transitory computer-readable medium of claim 13, wherein each search result includes display data and formatting data, wherein the display data includes text associated with the search result, wherein the formatting data indicates a display format for the search result, and wherein the instructions cause the processing unit to display the ranked search results according to the formatting data.

23.	(Currently Amended)	The non-transitory computer-readable medium of claim 13, wherein the instructions cause the processing unit to:
	transmit, to a remote search system, the user search query and a list of the target applications;
	receive additional search results from the remote search system for applications that are not included on the user device;

	display the ranked additional search results along with the ranked search results received from the target applications.

24.	(Currently Amended)	The non-transitory computer-readable medium of claim 13, wherein the instructions cause the processing unit to:
	select a subset of the search results; and
	send the subset of the search results to a remote search system for indexing.

25.	(Canceled)

26.	(Canceled)

27.	(Canceled)

28.	(Currently amended) The user device of claim 1, wherein the relevance scores are based on at least one of the user search query and a geolocation of the user device.

29.	(Canceled)

30.	(Canceled)

31.	(Canceled)

32.	(Currently Amended) The non-transitory computer-readable medium of claim 13, wherein the relevance scores are based on at least one of the user search query and a geolocation of the user device.

Reasons for Allowance
Claims 1-24, 28 and 32 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of independent claims 1 and 13 in the instant application are the combinations of all the limitations and specifically: 
The combination of prior art reference Bhat et al., Kenthapadi et al. and Glover et al. does not teach “receive a set of search results from each of the target applications, wherein each search result includes application state access data configured to access an application state of the target application associated with the search result; generate relevance scores for the received search results based on preliminary scores received from the target applications that indicate the relevance of the search results as calculated by the individual target applications;  rank the search results based on the relevance scores associated with the search results; display the ranked search results; detect user selection of one of the displayed search results; send the application state access data associated with the selected search result to the target application associated with the selected search result; and display the application state accessed using the application 
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1 and 13. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168